RENDERED: AUGUST 28, 2020; 10:00 A.M.
                           NOT TO BE PUBLISHED

                    Commonwealth of Kentucky
                              Court of Appeals

                                NO. 2019-CA-000891-MR


KAREEM EDWARDS                                                         APPELLANT



                       APPEAL FROM LYON CIRCUIT COURT
v.                    HONORABLE C.A. WOODALL, III, JUDGE
                            ACTION NO. 17-CR-00162



COMMONWEALTH OF KENTUCKY                                                 APPELLEE



                                        OPINION
                                       AFFIRMING

                                      ** ** ** ** **

BEFORE: MAZE, K. THOMPSON, AND L. THOMPSON, JUDGES.

THOMPSON, L., JUDGE: Kareem Edwards (“Appellant”) appeals from an order,

judgment, and sentence of the Lyon Circuit Court reflecting a jury verdict of guilty

on one count of riot in the first degree and three counts of assault in the third

degree.1 Appellant argues that he was entitled to a directed verdict on two counts;


1
    Kentucky Revised Statute (“KRS”) 525.020; KRS 508.025.
that he should have received a hearing on his motion to dismiss his trial counsel;

that it was palpable error to allow the Commonwealth’s witness to narrate video

recordings of several fights at the Kentucky State Penitentiary (“KSP”); and that he

was improperly denied his right under the Sixth Amendment to the United States

Constitution to a jury selected from a representative cross-section of the

community. He requests an Opinion reversing his judgment and sentence, and

remanding the matter for a new trial with a jury composed of a fair cross-section of

the community. For the reasons addressed below, we find no error and affirm the

order, judgment, and sentence on appeal.

                   FACTS AND PROCEDURAL HISTORY

             Appellant is an inmate at KSP. On June 29, 2017, he was one of

several inmates in a large recreational area (“the yard”) at KSP when several fights

between inmates and corrections officers erupted. According to the record, one

inmate began fighting with corrections officers which resulted in several other

inmates becoming combative and/or assaulting officers in numerous locations

across the yard. Appellant was watching the disturbance from a retaining wall,

when he jumped down and struck Lieutenant Anthony Hale in the face with a

closed fist. Appellant continued attacking Hale after Hale fell to the ground. Hale

briefly lost consciousness and suffered broken teeth.




                                         -2-
               Sergeant Melvin O’Dell then attempted to control and remove

Appellant from the yard, resulting in Appellant kicking O’Dell in the legs. After

Appellant was placed in handcuffs, he refused to comply with instructions and

officers had to drag him. When officers attempted to place Appellant in a

restraining chair, Appellant used his elbow to strike Officer Brian Neely in the eye

and ribs.

               On December 5, 2017, a grand jury charged Appellant with one count

of riot in the first degree, two counts of assault in the third degree, one count of

assault in the second degree, and with being a persistent felony offender.2 The

matter proceeded to a jury trial on the amended charges of one count of riot in the

first degree and three counts of assault in the third degree. The jury returned a

guilty verdict on each count, and the circuit court imposed the recommended

sentence of 17 years in prison to run consecutively to his underlying murder

sentence. This appeal followed.

                          ARGUMENTS AND ANALYSIS

               Appellant first argues that the Lyon Circuit Court committed

reversible error in failing to render a directed verdict on the charges of riot in the

first degree and assault in the third degree as to Sergeant O’Dell. He contends that

distinct, separate disturbances occurred at different times and at different locations


2
    KRS 508.020; KRS 532.080.

                                          -3-
throughout the KSP yard, and were not sufficient to establish that a riot occurred

nor that Appellant knowingly participated in it. Appellant asserts that while five

other inmates were also charged with various crimes resulting from the melee,

those individuals were involved in similar but unrelated disturbances which cannot

reasonably be characterized as a riot. Appellant directs our attention to the

commentary of KRS 525.020, which emphasizes that the actor must “knowingly”

participate in a riot, and that it is not sufficient to merely demonstrate that

numerous individuals engaged in similar but unrelated activities.

             KRS 525.020(1) states that “[a] person is guilty of riot in the first

degree when: (a) He knowingly participates in a riot; and (b) In the course of and

as a result of such riot a person other than one (1) of the participants suffers

physical injury or substantial property damage occurs.”

             The standard of review on a motion for a directed verdict was set forth

in Commonwealth v. Benham, 816 S.W.2d 186 (Ky. 1991), in which the Kentucky

Supreme Court stated:

                            On motion for directed verdict, the
                    trial court must draw all fair and reasonable
                    inferences from the evidence in favor of the
                    Commonwealth. If the evidence is
                    sufficient to induce a reasonable juror to
                    believe beyond a reasonable doubt that the
                    defendant is guilty, a directed verdict should
                    not be given. For the purpose of ruling on
                    the motion, the trial court must assume that
                    the evidence for the Commonwealth is true,

                                           -4-
                    but reserving to the jury questions as to the
                    credibility and weight to be given to such
                    testimony.

                     On appellate review, the test of a directed verdict
             is, if under the evidence as a whole, it would be clearly
             unreasonable for a jury to find guilt, only then the
             defendant is entitled to a directed verdict of acquittal.
Id. at 187 (citation omitted). The prosecution must produce more than a “mere

scintilla of evidence” regarding the defendant’s guilt. Id. at 188. However, “[t]he

testimony of even a single witness is sufficient to support a finding of guilt, even

when other witnesses testified to the contrary if, after consideration of all of the

evidence, the finder of fact assigns greater weight to that evidence.”

Commonwealth v. Suttles, 80 S.W.3d 424, 426 (Ky. 2002) (citation omitted).

             Pursuant to Benham, supra, we must first determine whether, under

the evidence as a whole, it would have been clearly unreasonable for a jury to find

guilt on the charge of riot in the first degree. Having closely studied the record and

the law, we must answer this question in the negative. Evidence was adduced that

Appellant jumped down from a retaining wall and repeatedly struck Lieutenant

Hale with a closed fist causing physical injury. Further, the record reveals that

Appellant was one of six inmates who fought with corrections officers in the yard

at the same time or about the same time. There is no evidence that these attacks

were synchronized or coordinated, but rather were “reactive” according to KSP

Internal Affairs Coordinator James Beaver. KRS 525.020(1), however, does not

                                          -5-
require simultaneity or coordination. Rather, the General Assembly defined “riot”

for purposes of KRS Chapter 525 as “a public disturbance involving an assemblage

of five (5) or more persons which by tumultuous and violent conduct creates grave

danger of damage or injury to property or persons or substantially obstructs law

enforcement or other government function.” KRS 525.010(5).

             The Kentucky Supreme Court has characterized fighting between

inmates and corrections officers as a “riot” for purposes of KRS Chapter 525.

In Commonwealth v. Cook, 739 S.W.2d 541 (Ky. 1987), for example, the

Kentucky Supreme Court determined that fighting between inmates which spilled

over into fighting with guards constituted a riot, and supported the conviction of

Northpoint Training Center inmate Floyd Cook on charges of both assault in the

second degree and riot in the first degree. We conclude from KRS 525.010(5),

KRS 525.020(1), and Cook that the Commonwealth produced “more than a mere

scintilla” of evidence that Appellant violated KRS 525.020(1), and that, under the

evidence as a whole, it was not clearly unreasonable for the jury to find guilt.

Benham, 816 S.W.2d at 187-88. Accordingly, Appellant was not entitled to a

directed verdict on this issue and the Lyon Circuit Court properly so found.

             In his related argument, Appellant maintains that he was entitled to a

directed verdict on the charge of assaulting Sergeant O’Dell. While he admits that

he kicked O’Dell, he notes that O’Dell testified that no injury resulted from the


                                         -6-
kick. As such, he argues that he was improperly convicted of assault in the third

degree as to Sergeant O’Dell.

             KRS 508.025(1) states in relevant part that a person is guilty of

assault in the third degree when he intentionally causes or attempts to cause

physical injury to an employee of a detention facility. KRS 508.025(1)(a)2. As

Appellant is appealing from the denial of his motion for a directed verdict, we

again must draw all fair and reasonable inferences from the evidence in favor of

the Commonwealth, and determine under the evidence as a whole whether it was

clearly unreasonable for the jury to find guilt. It is uncontested that O’Dell is an

employee of a detention facility, and Appellant acknowledges kicking O’Dell

during the course of a physical altercation. When construing the evidence in favor

of the Commonwealth and drawing all fair and reasonable inferences therefrom,

we cannot conclude that it was clearly unreasonable for the jury to find that

Appellant attempted to injure O’Dell. As such, a directed verdict was not

warranted and we find no error.

             Appellant next argues that he was improperly denied a hearing on his

motion to dismiss his trial counsel. In January 2019, Appellant filed a pro se

motion to compel his appointed trial counsel to produce her work file. In April

2019, and about a month before trial, Appellant then filed a pro se motion to

dismiss his trial counsel. In support of the motion, Appellant alleged that he had


                                          -7-
been denied “medical reports, camera footage, police reports, photos, tape

recordings, witness statements, etc.,” and that his appointed counsel had otherwise

failed to communicate with him. He also asserted a conflict of interest. On April

17, 2019, the circuit court denied Appellant’s motions upon finding that Appellant

had no constitutional right to choose his appointed counsel, that he had failed to

demonstrate a conflict of interest, and that he had otherwise failed to demonstrate a

good cause to justify replacing his counsel. Appellant responded by filing a pro se

notice of interlocutory appeal on May 30, 2019, which the court tabled, and a pro

se motion on May 9, 2019, seeking a temporary injunction to halt the proceedings.

The court denied this motion.

             On the day of trial, Appellant stated to the court that he had not

received from counsel the full discovery, video recordings, or other exculpatory

evidence. After complaining that counsel had not informed him of her trial

strategy, Appellant acknowledged that he had refused to meet with his trial counsel

one week prior because one or two hours was not a sufficient time to develop a

serious trial strategy. After further discussions with Appellant, his trial counsel,

and the Commonwealth, the circuit court found no conflict of interest and no

grounds for discharging his counsel. These conclusions were later memorialized in

the May 20, 2019 Final Jury Trial Order, Judgment and Sentence now on appeal.

Appellant, through counsel, now argues that the short exchange the morning of


                                          -8-
trial between himself, appointed counsel, the Commonwealth, and Judge Woodall

was wholly inadequate to address his concerns. He seeks an opinion reversing and

remanding the matter for a hearing.

             Appellant acknowledges that there is no explicit requirement that a

hearing be conducted on a motion to dismiss trial counsel. He directs our attention

to the unpublished Opinion of Garren v. Commonwealth, No. 2019-CA-000027-

MR, 2019 WL 5681185 (Ky. App. Nov. 1, 2019), however, for the proposition that

there is an implied entitlement to a hearing. Garren cites Deno v. Commonwealth,

177 S.W.3d 753 (Ky. 2005), which held that the procedure to address a motion to

dismiss counsel: 1) allows the movant to fully describe his objection to counsel; 2)

if the stated objection is not frivolous, counsel is allowed to respond; and 3) the

court questions the movant and counsel regarding the specific allegations. We do

not conclude from Deno that a movant is entitled to a full hearing on a motion to

dismiss counsel. Rather, Deno requires that the court consider the movant’s

objection and counsel’s response, and then render a decision.

             In the matter before us, Appellant fully described in open court his

objections to counsel. Counsel responded that she had formulated a trial strategy,

was ready to proceed, had produced all relevant documents for Appellant, and that

Appellant refused to meet with her at the detention facility. Appellant, trial

counsel, and the Commonwealth discussed the matter with Judge Woodall after


                                          -9-
which the circuit court denied the motion. Appellant was availed of the basic

procedure outlined in Deno, his complaints about counsel’s representation were

either refuted by the record or were otherwise non-persuasive, and we find no

error.

              Appellant’s next argument is that palpable error occurred when the

Commonwealth’s witness was allowed to narrate to the jury the video recordings

of the disturbances at KSP. Specifically, Appellant objects to the testimony of

KSP Internal Affairs Supervisor James Beavers, in which Beavers described what

was occurring when several videos of the disturbance were shown to the jury.

Appellant cites Kentucky Rule of Evidence (“KRE”) 602 for the rule limiting lay

opinion testimony to matters of which the witness has personal knowledge, and

cites Gordon v. Commonwealth, 916 S.W.2d 176, 180 (Ky. 1995), for the

proposition that the jury must determine what is revealed in a video recording

without embellishment by a witness. The corpus of his argument is that Beavers

improperly narrated and commented upon the video recordings which depicted

events of which he had no personal knowledge or recollection. He asserts that

without Beavers’ improper commentary, the Commonwealth would have failed to

establish an essential element of the riot. He seeks a reversal and remand for a new

trial arising from this error.




                                        -10-
             This issue was not raised below and is not ripe for appellate review.

As such, we may review it only for palpable error. Martin v. Commonwealth, 207
S.W.3d 1, 3 (Ky. 2006). “A palpable error which affects the substantial rights of a

party may be considered . . . by an appellate court on appeal, even though

insufficiently raised or preserved for review, and appropriate relief may be granted

upon a determination that manifest injustice has resulted from the error.”

Kentucky Rule of Criminal Procedure (“RCr”) 10.26. “When an appellate court

engages in a palpable error review, its focus is on what happened and whether the

defect is so manifest, fundamental and unambiguous that it threatens the integrity

of the judicial process.” Martin, 207 S.W.3d at 5.

             The question for our consideration, then, is whether Internal Affairs

Supervisor Beavers’ narration of the videos was a defect so manifest, fundamental,

and unambiguous that it threatened the integrity of the judicial process. We find

no such defect. Manifest injustice has been found, for example, when the

Commonwealth and the trial judge agreed to “send a message” by sentencing a

defendant far in excess of the statutory maximum penalty. Martin v.

Commonwealth, 456 S.W.3d 1, 12 (Ky. 2015). Manifest injustice has also been

found when identical jury instructions for separate offenses potentially deprived

the defendant of his right to a unanimous verdict and to challenge the sufficiency

of the evidence on appeal. Miller v. Commonwealth, 283 S.W.3d 690, 695-96 (Ky.


                                        -11-
2009). Beavers’ narration of the videos did not threaten the integrity of the judicial

process as in Martin and Miller, and, accordingly, we find no basis for reversing

the judgment of conviction on this issue.

             Appellant’s final argument is that the Lyon Circuit Court violated his

Sixth Amendment right to a jury selected from a representative cross-section of the

community. At the close of voir dire, Appellant’s counsel made a motion noting

that there were no non-white persons on the jury and asking if additional African

American jurors could be included from the district court jury pool. The court

responded that only about 5% of Lyon County residents were non-white, and that

according to the latest census most of that 5% was a result of KSP being located in

the county. The court denied Appellant’s request upon concluding that, “[a]s a

result, we do not have many black people or non-white people, very few, on any

jury panel here in Lyon County.” Appellant argues that the circuit court’s

acknowledgement that there are few African Americans in Lyon County is

tantamount to the improper systemic exclusion of a distinctive group of persons

and is violative of the Sixth Amendment.

             In order to succeed on a motion to dismiss a venire, the movant must

demonstrate that: 1) a distinctive group in the community is excluded; 2) the

representation of the group compared to the representation in the community is not

fair and reasonable; and 3) the underrepresentation is due to systemic exclusion of


                                        -12-
the group in the jury selection process. Miller v. Commonwealth, 394 S.W.3d 402,

409 (Ky. 2011). Appellant has not proven any of these elements. Nothing in the

record demonstrates that African Americans or other non-whites in the community

were excluded from the jury pool or petit jury. Further, Appellant has not shown

any unfair or unreasonable representation, nor that any purported

underrepresentation was the result of systemic exclusion. Appellant has not met

his burden on this issue, and the Lyon Circuit Court properly so found.

                                  CONCLUSION

             Appellant was not entitled to a directed verdict on the charges of riot

in the first degree or assault in the third degree. He received full consideration of

his motion to dismiss counsel, and did not show palpable error arising from the

narration of the videos shown to the jury. Finally, Appellant’s Sixth Amendment

right to a representative jury was not infringed. For these reasons, we affirm the

Final Jury Trial Order, Judgment and Sentence of the Lyon Circuit Court.



             ALL CONCUR.




                                         -13-
BRIEFS FOR APPELLANT:     BRIEF FOR APPELLEE:

Steven Nathan Goens       Daniel Cameron
Frankfort, Kentucky       Attorney General of Kentucky

                          Emily Bedelle Lucas
                          Assistant Attorney General
                          Frankfort, Kentucky




                        -14-